Title: From George Washington to Major General Stirling, 12 October 1778
From: Washington, George
To: Stirling, Lord (né William Alexander)


          
            My Lord
            Head Quarters Fredericksburg 12th October 1778
          
          I have recd your Lordships favs. of the 6th 7th 8th and 9th instants and thank you for the intelligence communicated in them. I had no material directions to give or I should have answered them immediately upon their Receipt.
          As your Lordships force is so very unequal to that of the Enemy, I would not wish you to remain so near them as to intice them to aim a blow at you. Keeping their foragers from extending themselves far from their main Body is your object and all that can be expected in your circumstances.
          
          
          
          By the last accounts from General Scott he was of opinion that the enemy were withdrawing themselves within the Bridge, but he was not certain. A fleet of transports went thro’ the sound eastward a few days ago, but the weather was too thick to observe whether they had troops on Board. Accounts from every quarter agree that some very capital move is in agitation. I wish your Lordship success and safety as I am with great Regard Yr most obt Servt.
        